Citation Nr: 0321215	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The appellant served on active duty from February 1959 to 
February 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 RO decision that denied the 
appellant's claim of service connection for a low back 
disability. 


FINDING OF FACT

A low back disability was first noted nearly three decades 
after the appellant's service discharge; any current low back 
disability is not related to a disease or injury in service. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the December 2001 
rating decision and of the reasons and bases for the denial 
of his claim.  The Board concludes that the discussions in 
the rating decision, statement of the case(issued in May 
2002) and supplemental statement of the case (SSOC) (issued 
in January 2003) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for a 
low back disability.  In this regard, it is noted that all 
available and pertinent VA and private medical records are on 
file.  (It is noted that many of the veteran's private 
records, including from Azle Orthopaedic Clinic, Western 
Montana Clinic, and Dr. Schultz, are no longer available.)  
It is noted that in 2001 exhaustive attempts were made to 
obtain all of the veteran's service medical records.  Despite 
the numerous attempts, no service medical records could be 
located.  As such, further efforts to obtain the veteran's 
service medical records would be futile.  Scheduling a VA 
examination is unnecessary in this case as the veteran 
underwent a comprehensive VA examination in November 2000.  
VA has done everything reasonably possible to assist the 
veteran.  The evidence on file is adequate to evaluate his 
claim of service connection for a low back disability, the 
Board may proceed with appellate review of his claim. 

The SOC, SSOC and the March 2001 VCAA letter provided notice 
to the veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why the 
evidence on file was insufficient to grant service connection 
for a low back disability.  The veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

From the outset, it is again pointed out that the veteran's 
service medical records are not on file.  Exhaustive attempts 
were made to obtain any service medical records but were 
unsuccessful.  In December 2001, the RO made a formal finding 
that the veteran's federal records were unavailable; and the 
Board agrees.  In cases where service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

A review of the claims file shows that there is no evidence 
of low back problems until the 1990s, nearly thirty years 
after the veteran's service discharge.  Specifically, medical 
evidence beginning in 1990 shows that the veteran experienced 
lumbosacral disc problems, among other things.  He reported a 
history of having injured his back at work in April 1990.  
Diagnoses included spondylolisthesis at L4 and L5, and 
degenerative disc disease at L4 and L5.  In October 1990, he 
underwent surgical treatment-a decompressive laminectomy of 
L3-L4 and L5, with a posterolateral fusion from L4 to the 
sacrum.  

It is noted that in the early 1990s, the Social Security 
Administration (SSA) denied the veteran's claim for 
disability benefits based on back problems.  The evidence 
that SSA considered was from 1990 and 1991.  

More recent medical evidence dated in 2000 and 2001 continues 
to show lumbosacral spine problems including pain.  
Diagnostic testing reveals severe degenerative joint disease 
of the lumbosacral spine with severe disc space narrowing.  
In November 2000, the veteran underwent a VA spine 
compensation examination.  During the examination, the 
veteran reported that he sustained a back injury in service 
in 1960; however, he could not recall the nature or 
circumstances of the specific injury.  Over the years, he 
said, he experienced intermittent back problems.  Following 
an examination, the diagnosis was chronic lumbar strain 
syndrome.  It was also noted he had undergone surgical 
procedures (after getting out of service) for treatment of 
ruptured discs and for spinal fusion of the lower three 
vertebrae. 

At his January 2003 RO hearing, the veteran indicated he 
sustained an inservice back injury when he turned the wrong 
way.  He said he received treatment during service for this 
injury, including medication.  Six months after his service 
discharge, he indicated, he again received treatment for back 
problems.  He also reported that he sustained a back injury 
at work in 1990. 
 
In sum, with regard to the etiology of the veteran's current 
low back disability, it is noted that there is no medical 
evidence on file which shows that the veteran experienced low 
back problems contemporaneous with service.  The veteran, 
himself, while indicating that he injured his back in service 
in 1959 or 1960, is unable to recall, with any consistency, 
many of the details associated with his claimed inservice 
injury.  Specifically, at his 2001 VA examination, he was 
unable to recall how he sustained his back injury in service.  
At his January 2003 RO hearing, he related, he hurt his back 
when he turned the wrong way.  Again, the first medical 
evidence of low back problems is several decades after the 
veteran's service discharge.  (Notably, he started presenting 
for regular treatment of back problems after sustaining an 
injury at work in 1990.)  Current medical evidence on file 
shows that the veteran experiences both degenerative joint 
and disc problems of the lumbosacral spine.  It is noted, 
however, there is no competent medical evidence on file which 
links these current low back problems with a disease or 
injury in service. 

Finally, the Board notes that the veteran is competent to 
indicate that he experienced low back problems in service; 
however, his opinion regarding the etiology of his current 
low back problems (which first became manifest decades after 
service) carries little probative value as he does not 
possess the requisite medical expertise gained through 
specialized training, experience, or knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, it is again 
noted that the most probative medical evidence on file fails 
to demonstrate that the veteran's low back disability was 
either incurred in or aggravated by service or was manifest 
within one year of his service discharge.  Again, the most 
probative evidence establishes that the veteran's low back 
disability is of remote onset and unrelated to any incident 
of service.  The Board finds that the veteran's report for 
treatment purposes, in June 1990, that there had been a 
recent injury and his failure to report an inservice 
occurrence is highly probative as to the onset of his back 
disability.  His 1990 statement was provided for treatment 
purposes and it is expected that he would report an accurate 
history so as to receive proper treatment.  Such report is a 
statement against interest and far more probative than recent 
allegations advanced in support of a claim for monetary 
benefits. 
 
The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



